


EXHIBIT 10.4
ENTEGRIS, INC.
2014 Stock Option Award Agreement




In consideration of services rendered to Entegris, Inc. (the “Company”), the
Company periodically makes equity incentive awards consisting of stock options
with respect to the Company’s Common Stock $0.01 par value (“Stock”) to certain
key employees, non-employee directors, consultants or advisors of the Company
under the Company’s 2010 Stock Plan or a predecessor plan (the “Plan”). Any key
employee, non-employee director, consultant or advisor (a “Participant”) who
receives a stock option award (the “Award”) is notified in writing or via email
and the Award is credited to the Participant’s account as reflected on the
Participant’s Accounts Summary page (“My Grants” section under the Stock Options
Plan tab) for Entegris equity awards on the Morgan Stanley Benefit Access web
page found at https://www.benefitaccess.com. By clicking on the “accept award”
button on the Participant’s Award Summary page or by otherwise receiving the
benefits of the Award, Participant: (i) acknowledges that Participant has
received a copy of the Plan, of the related prospectus providing information
concerning awards under the Plan and of the Company’s most recent Annual Report
on Form 10-K; and (ii) accepts the Award and agrees with the Company that the
Award is subject to the terms of the Plan and to the following terms and
conditions:
Article I -Stock Option Grant
1.1.
Option Grant. Effective as of the date specified in the Accounts Summary
provided to you online (the “Grant Date”), the Company hereby grants Participant
a non-qualified option to purchase that number of shares of Stock that has been
approved for the Award to the Participant by the Plan Administrator (“Option”).
The shares of Stock awarded are specified in the individual Award Summary
provided to Participant online at www.benefitaccess.com. The Option is not
intended to be an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and will be interpreted
accordingly.



1.2.
Option Exercise Price. The exercise (grant) price of the Option shall be 100% of
the closing price of the Stock on the NASDAQ stock market on the Grant Date. The
exercise price is provided to Participant online at www.benefitaccess.com.



1.3.
Option Vesting Schedule. This Option shall vest and become exercisable, except
as hereinafter provided, in whole or in part, at any time and from time to time
as follows:

•
1/4 on and after February 19, 2015;

•
an additional 1/4 on and after February 19, 2016;

•
an additional 1/4 on and after February 19, 2017;

•
the final 1/4 on and after February 19, 2018.

In the event that any of the above vesting dates falls on a day that the Company
is not open for business, then vesting of the applicable portion shall occur on
the next succeeding day that the Company is open for business.


1.4.
Expiration of Option. To the extent that the Option shall not have been
exercised, this Option shall expire at 5:00 p.m. local time at the Company’s
headquarters on February 19, 2021 and no part of the Option may be exercised
thereafter. If an expiration, termination or forfeiture date described herein
falls on a weekday, Participant must exercise the Option before 5:00 p.m. local
time at the Company’s headquarters on that date. If an expiration, termination
or forfeiture date described herein falls on a weekend or any other day on which
the NASDAQ stock market is not open, Participant must exercise the Options
before 5:00 p.m. local time at the Company’s headquarters on the last NASDAQ
business day prior to the expiration, termination or forfeiture date.



1.5.
Exercise of Option. When and as vested, this Option may be exercised up to the
number of shares of Stock specified in Section 1.1 above only by serving written
notice on the designated stock plan administrator. Until the Administrator
determines otherwise, payment of the Option exercise price specified in Section
1.2 above shall be made through net share settlement procedures whereby that
number of the Option shares being exercised





--------------------------------------------------------------------------------




that are needed to cover the payment of the Option exercise price (calculated
using the Fair Market Value of the Company’s stock on the date of exercise)
shall be cancelled to fund the payment of the Option Exercise price and the net
shares remaining after such cancellation shall be credited to Participant’s
account. Participant will have the rights of a stockholder only after the shares
of Stock have been issued to the Participant in accordance with this Agreement.


1.6.
No Assignment of Option. This Option may not be assigned or transferred except
as may otherwise be provided by the terms of this Agreement.



1.7.
Basic Adjustments for Changes in Capital Structure. The Administrator shall make
adjustments from time to time in the number of shares of Stock covered by the
Option in such reasonable manner as the Administrator may determine to reflect
any increase or decrease in the number of issued shares of Stock of the Company
resulting from a subdivision or consolidation of shares or any other capital
adjustment, the payment of stock dividends or other increases or decreases in
such Stock effected without receipt of consideration by the Company.



1.8.
Termination of Employment or Service with the Company. All exercisable Options
granted herein must be exercised within ninety (90) days following the date on
which the employment or services of Participant with the Company or one of its
subsidiaries terminates (i.e., last day worked, excluding any severance period)
(“Termination Date”), or be forfeited, except as provided in Section 2.3 below
and as follows:

(a)
In the event of Participant’s death during employment/services, each Option
granted hereunder will be exercisable, whether or not vested on the date of
Participant’s death, until the earlier of: (1) the first anniversary of
Participant’s date of death; or (2) the original expiration date of the option.
In the event of Participant’s death during a Special Exercise Period as
specified in Section 2.3 below, each Option will continue to be exercisable in
accordance with the provisions of that Section.

(b)
In the event of the termination of employment/services of Participant due to
Disablement, Participant may exercise the Option, to the extent not previously
exercised and whether or not the option had vested on or prior to the date of
employment or service termination, at any time prior to 365 days following the
later of the date of Participant’s separation from service due to Participant’s
Disablement or the date of determination of Participant’s Disablement, provided,
however, that while the claim of Disablement is pending, Options that were
unvested at termination of services may not be exercised and Options that were
vested at termination of services may be exercised only during the period set
forth in the introductory clause to this Section 1.8. The Option shall terminate
on the 365th day from the date of determination of Disablement, to the extent
that it is unexercised. For these purposes “Disablement” shall be determined in
accordance with the standards and procedures of the then-current Long Term
Disability policies maintained by the Company, which is generally a physical
condition arising from an illness or injury, which renders an individual
incapable of performing work in any occupation, as determined by the Company.

(c)
If Participant’s employment/services is terminated for “Cause”, all granted but
unexercised stock Options shall be forfeited on Participant’s Termination Date.



1.9.
Suspension of Option Exercises. For administrative or other reasons, the Company
may, from time to time, suspend the ability of Participants to exercise options
for limited periods of time. Notwithstanding the above, the Company shall not be
obligated to deliver any shares of Stock during any period when the Company
determines that the exerciseability of the Option or the delivery of shares
hereunder would violate any federal, state or other applicable laws.



1.10.
Withholding of Income Taxes. Nonqualified stock options are subject to
withholding tax upon exercise. Until the Administrator determines otherwise,
such payment of Participant’s withholding tax obligations shall be made through
net share settlement procedures whereby that number of the Option shares being
exercised needed to cover the withholding tax obligation (calculated using the
Fair Market Value of the Company’s stock





--------------------------------------------------------------------------------




on the date of exercise) shall be cancelled to fund the Company’s payment of the
withholding tax obligation and the net shares remaining after such cancellation
shall be credited to Participant’s account.




Article II - GENERAL PROVISIONS
2.1.
Definitions. Except as otherwise expressly provided, all terms used herein shall
have the same meaning as in the Plan. The term “Administrator” means the
Management Development & Compensation Committee of the Company’s Board of
Directors.

2.2.
Mergers, etc. In the event of any of (i) a consolidation or merger in which the
Company is not the surviving corporation or which results in the acquisition of
all or substantially all of the Company's then outstanding common stock by a
single person or entity or by a group of persons and/or entities acting in
concert, (ii) a sale or transfer of all or substantially all the Company's
assets, or (iii) a dissolution or liquidation of the Company (a “Covered
Transaction”), the vesting of all Options under each outstanding Award pursuant
to Article I above will be accelerated and such shares will become fully
exercisable prior to the Covered Transaction on a basis that gives the
Participant a reasonable opportunity, as determined by the Administrator,
following delivery of the shares, to participate as a stockholder in the Covered
Transaction. In connection with any Covered Transaction in which there is an
acquiring or surviving entity, the Administrator may provide for substitute or
replacement Awards from, or the assumption of Awards by, the acquiring or
surviving entity or its affiliates, any such substitution, replacement or
assumption to be on such terms as the Administrator determines, provided that no
such replacement or substitution shall diminish in any way the acceleration of
Options provided for in this section.

2.3.
Retirement, etc. If Participant is an employee of the Company and ceases to be
an employee due to retirement with the consent of the Administrator, Participant
will be entitled to a special exercise period with respect to the Option (the
“Special Exercise Period”) which will begin on Participant’s Retirement Date and
will end on the earlier of the 4th anniversary of Participant’s Retirement Date
or the expiration date specified in Section 1.4 above. During the Special
Exercise Period, the Option will continue to vest in accordance with the
schedule specified in Section 1.3 above and will be exercisable to the same
extent that it would have been exercisable had Participant remained in service
with the Company or one of its subsidiaries. As used herein the term “retirement
with the consent of the Administrator” means that Participant’s retirement must
be with the consent of the Administrator, which consent may be granted or
withheld in the discretion of the Administrator. In the event that Participant
ceases to be an employee under circumstances that would otherwise qualify for
retirement but the consent of the Administrator has not been granted, then
Participant shall not be entitled to the benefits of this Section 2.3.

2.4.
No Understandings as to Employment, etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to continue the employment or
services of the Participant for any period or to give rise to any right to
remain in the service of the Company or of any subsidiary or affiliate of the
Company, and the Participant shall remain subject to discharge to the same
extent as if the Plan had never been adopted or the Award had never been made.

2.5.
Acts of Misconduct. If Participant has allegedly committed an act of serious
misconduct, including, but not limited to, embezzlement, fraud, dishonesty,
unauthorized disclosure of trade secrets or confidential information, breach of
fiduciary duty or nonpayment of an obligation owed to the Company, an Executive
Officer of the Company may suspend Participant’s rights under the Award,
including the vesting of Options and the exercise of vested Options, pending a
decision by the Administrator or an Executive Officer of the Company to
terminate the Award. No rights under the Award may be exercised during such
suspension or after such termination.

2.6.
Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Participant. Such data and information includes, but is not limited to, the
information provided in the Award grant package and any changes thereto, other
appropriate personal and





--------------------------------------------------------------------------------




financial data about Participant, and information about Participant’s
participation in the Plan and transactions under the Plan from time to time.
Participant hereby gives his or her explicit consent to the Company and the
Administrator to process any such personal data and/or sensitive personal
information. Participant also hereby gives his or her explicit consent to the
Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country, in which Participant works, is
employed, or provides services, and to the United States. The legal persons
granted access to such Participant personal data are intended to include the
Company, the Administrator, the outside plan administrator as selected by the
Company from time to time, and any other compensation consultant or person that
the Company or the Administrator may deem appropriate for the administration of
the Plan or the Award. Participant has been informed of his or her right of
access and correction to Participant’s personal data by contacting the Company.
Participant also understands that the transfer of the information outlined
herein is important to the administration of the Award and the Plan and failure
to consent to the transmission of such information may limit or prohibit
Participant’s participation under the Plan and/or void the Award.
2.7.
Disputes. The Administrator designated in the Plan or its delegate shall finally
and conclusively determine any disagreement concerning the Award.

2.8.
Savings Clause. In the event that Participant is employed or provides services,
in a jurisdiction where the performance of any term or provision of this
Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company,
then any such term or provision shall be null, void and of no effect.

2.9.
Amendment. This Agreement may be amended only by an instrument in writing
executed and delivered by the Participant and the Company.





